Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the inclusion in the Prospectus, of which this Registration Statement on Form S-1, Amendment 2, is a part, of the report dated March 10, 2014 relative to the financial statements of Northern Wind Energy Corp. as of December 31, 2013, 2012 and for the period January 18, 2008 (date of inception) through December 31, 2013. We also consent to the reference to my firm under the caption "Experts" in such Registration Statement. Messineo & Co., CPAs, LLC Clearwater, FL March 19, 2014
